DETAILED ACTION
 	Claims 1-20 are pending and have been examined.

 	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 101
      35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


      Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  The claims are directed to an abstract idea without significantly more.
Here, under step 1 of the Alice analysis, device claims 1-9 are directed to a processor; and a memory that stores executable instructions, method claims 10-18 are directed to a series of steps, and machine-readable medium claims 19 and 20 are directed to executable instructions.  Thus the claims are directed to a machine, process, and manufacture, respectively.
Under step 2A Prong One of the analysis, the claimed invention is directed to an abstract idea without significantly more. The claims recite processing aircraft and aircraft ground support equipment, including receiving, retrieving, generating, and displaying steps.  
The limitations of receiving, retrieving, generating, and displaying, are a process that, under its broadest reasonable interpretation, covers performance of the limitations in the mind, but for the recitation of generic computer components.
Specifically, the claim elements recite receiving customer data; based on the customer data, determining an industry sector; retrieving technician data from a database device of a group of database devices; generating a web user interface based on the technician data; and facilitating displaying the web user interface.
That is, other than reciting a system comprising a processor and a wireless portable device, nothing in the claim elements preclude the steps from practically being performed in the mind.  If the claim limitations, under the broadest reasonable interpretation, cover performance of the limitations in the mind, but for the recitation of generic computer components, then they fall within the “Mental Processes” grouping of abstract ideas.  Accordingly, the claims recite an abstract idea.
Under Step 2A Prong Two, the eligibility analysis evaluates whether the claim as a whole integrates the recited judicial exception into a practical application of the exception. This judicial exception is not integrated into a practical application.  The claims include a system comprising a processor and a wireless portable device. The system comprising a processor and a wireless portable device in the steps is recited at a high-level of generality, such that it amounts no more than mere instructions to apply the exception using a generic computer component.  Accordingly, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea.  As a result, the claims are directed to an abstract idea.
The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional element of a system comprising a processor and a wireless portable device amounts to no more than mere instructions to apply the exception using a generic computer component.  Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept.
None of the dependent claims recite additional limitations that are sufficient to amount to significantly more than the abstract idea. Claims 2-5 further describe the web interface, the database device, access to the first and second database device. Claims 6-9 further describe the customer data, the second database, the parts data, and the customer data. Similarly, dependent claims 11-18 and 20 recite additional details that further restrict/define the abstract idea. A more detailed abstract idea remains an abstract idea. 
Under step 2B of the analysis, the claims include, inter alia, a system comprising a processor and a wireless portable device.
As discussed with respect to Step 2A Prong Two, the additional elements in the claim amount to no more than mere instructions to apply the exception using a generic computer component.  The same analysis applies here in 2B, i.e., mere instructions to apply an exception on a generic computer cannot integrate a judicial exception into a practical application at Step 2A or provide an inventive concept in Step 2B.
There isn’t any improvement to another technology or technical field, or the functioning of the computer itself.  Moreover, individually, there are not any meaningful limitations beyond generally linking the abstract idea to a particular technological environment, i.e., implementation via a computer system.  Further, taken as a combination, the limitations add nothing more than what is present when the limitations are considered individually.  There is no indication that the combination provides any effect regarding the functioning of the computer or any improvement to another technology.
In addition, as discussed in paragraph 0018 of the specification, “System 100, for purposes of elucidation, can be any type of mechanism, machine, device, facility, apparatus, and/or instrument that includes a processor and/or is capable of effective and/or operative communication with a wired and/or wireless network topology. Mechanisms, machines, apparatuses, devices, facilities, and/or instruments that can comprise system 100 can include tablet computing devices, handheld devices, server class computing machines and/or databases, laptop computers, notebook computers, desktop computers, cell phones, smart phones, consumer appliances and/or instrumentation, industrial devices and/or components, hand-held devices, personal digital assistants, multimedia Internet enabled phones, multimedia players, and the like.”
As such, this disclosure supports the finding that no more than a general purpose computer, performing generic computer functions, is required by the claims.
Viewed as a whole, these additional claim element(s) do not provide meaningful limitation(s) to transform the abstract idea into a patent eligible application of the abstract idea such that the claim(s) amounts to significantly more than the abstract idea itself.  Therefore, the claim(s) are rejected under 35 U.S.C. 101 as being directed to non-statutory subject matter.  See Alice Corporation Pty. Ltd. v. CLS Bank Int’l et al., No. 13-298 (U.S. June 19, 2014).

 	Claims 19 and 20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.
Independent claim 19 recites “A machine-readable medium…”.  The broadest reasonable interpretation of a claim drawn to a machine-readable medium typically covers forms of non-transitory tangible media and transitory propagating signals per se in view of the ordinary and customary meaning of computer readable media, particularly when the specification is silent, or open-ended.  
Here, as recited in paragraph 0082 of Applicant’s specification, “By way of illustration and not limitation, both an application running on a server and the server can be a component. One or more components may reside within a process and/or thread of execution and a component may be localized on one computer and/or distributed between two or more computers. In addition, these components can execute from various computer readable media, device readable storage devices, or machine readable media having various data structures stored thereon. The components may communicate via local and/or remote processes such as in accordance with a signal having one or more data packets (e.g., data from one component interacting with another component in a local system, distributed system, and/or across a network such as the Internet with other systems via the signal).”  
As such, the claim is rejected as covering a signal per se, which is not directed towards statutory subject matter.  See MPEP 2111.01. Dependent claim 20 is rejected based upon the same rationale.

Claim Rejections - 35 USC § 102
 	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
 	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

 	Claims 1-20 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Kunz et al (US 20200334319 A1).
As per claim 1, Kunz et al disclose an aircraft and aircraft ground support equipment processing device, comprising: a processor; and a memory that stores executable instructions that, when executed by the processor, facilitate performance of operations (i.e., automated system for management of client devices 114, such as for maintenance of airplanes or other structure products. In this regard, as shown for one of the client devices, each of the client devices may be configured to download and execute maintenance and engineering apps such as a library app 120, maintenance app 122 and/or parts app 124, one or more of which may be downloaded from an app store 118, ¶ 0026), comprising: 
receiving customer data from a wireless portable device (i.e., For client devices 114 that are portable (e.g., portable computer, mobile phone, wearable computer) in particular, these apps support efficient maintenance and repair operations, wherever and whenever needed (¶ 0026). The library app 120 may allow a technician or other user to retrieve aircraft tail-specific information from any of a number of content sources, ¶ 0027); 
based on the customer data, determining an industry sector (i.e., FIGS. 7, 8, 9, 10 and 11 are flowcharts of processes 700, 800, 900, 1000 and 1100 according to some example implementations of the present disclosure. These and similar processes may be setup between a provider of the content management platform (e.g., aircraft manufacturer) and a customer/company (e.g., airline), ¶ 0074); 
retrieving technician data from a database device of a group of database devices (i.e., library app 120 hosts maintenance and engineering content to give technicians instant access to the content for reference and use. The library app 120 may allow a technician or other user to retrieve aircraft tail-specific information from any of a number of content sources, ¶ 0027. Examples of suitable sources of maintenance and engineering content—items 126 of digital content—hosted by the library app 120 include engineering diagrams, technical drawings, wiring diagrams and the like. Other examples of suitable sources of maintenance and engineering content, ¶ 0028); and 
facilitating displaying of a web user interface on a display device associated with the wireless portable device based on the technician data (i.e., For client devices 114 that are portable (e.g., portable computer, mobile phone, wearable computer) in particular, these apps support efficient maintenance and repair operations, wherever and whenever needed, ¶ 0026).
As per claim 2, Kunz et al disclose the web interface is customized based on device data associated with the wireless portable device (i.e., The method 600 includes the content management platform generating a graphical user interface (GUI) to visually summarize the information for an administrative device 116, as shown at block 604. In this regard, the GUI is embodied as a dashboard 132 with a layout of software widgets 142, ¶ 0073).
As per claim 3, Kunz et al disclose the database device of the group of database devices is a first database device, and wherein the web user interface provides access to a second database device of the group of database devices (i.e., Examples of suitable sources of maintenance and engineering content—items 126 of digital content—hosted by the library app 120 include engineering diagrams, technical drawings, wiring diagrams and the like. Other examples of suitable sources of maintenance and engineering content. This content (or more specifically digital content) may be formatted in any of a number of different manners, including as electronic documents, databases or the like, ¶ 0028).
As per claim 4, Kunz et al disclose access to the first database device is determined based on the technician data (i.e., The library app 120 may improve efficiency for maintenance technicians. In some examples, the library app 120 hosts maintenance and engineering content to give technicians instant access to the content for reference and use. The library app 120 may allow a technician or other user to retrieve aircraft tail-specific information from any of a number of content sources, ¶ 0027).
As per claim 5, Kunz et al disclose access to the second database device is determined based on the technician data and the customer data (i.e., The library app 120 may improve efficiency for maintenance technicians. In some examples, the library app 120 hosts maintenance and engineering content to give technicians instant access to the content for reference and use. The library app 120 may allow a technician or other user to retrieve aircraft tail-specific information from any of a number of content sources, ¶ 0027).
As per claim 6, Kunz et al disclose the customer data represents an industry sector grouping (i.e., These and similar processes may be setup between a provider of the content management platform (e.g., aircraft manufacturer) and a customer/company (e.g., airline). This may include the company agreeing to contract with the provider via an appropriate process during which the company obtains a unique code, ¶ 0074).
As per claim 7, Kunz et al disclose the second database device persists database records representing parts data (i.e., The maintenance app 122 may integrate with the library app 120 for maintenance and engineering content, and the parts app 124 for part availability, ¶ 0030).
As per claim 8, Kunz et al disclose the parts data is associated with technician tip data representing recommendations and analysis by a technician associated with the technician data (i.e., It may include original and alternate part numbers. The parts app 124 may integrate with the library app 120 and maintenance app 122 to provide a full maintenance troubleshooting solution. For example, the parts app may allow lookup directly in an AIPC hosted by the library app, ¶ 0031).
As per claim 9, Kunz et al disclose the customer data represents work order data (i.e., The dashboard 132 of example implementations may have any of a number of different data subjects useful to a provider of the content management platform and/or customers. In the context of aircraft maintenance, this may include the aircraft manufacturer and its customers (e.g., airlines). At times, a customer may be described as a company, although example implementations may be equally applicable to different groups or organizations of client devices 114—or without any specific group or organization of client devices, ¶ 0042).
Claims 10-18 are rejected based upon the same rationale as the rejection of claims 1-9, respectively, since they are the method claims corresponding to the device claims.
Claims 19 and 20 are rejected based upon the same rationale as the rejection of claims 1 and 6, respectively, since they are the machine readable medium claims corresponding to the device claims.

Conclusion
 	The prior art made of record and not relied upon, listed in the PTO-892, considered pertinent to applicant's disclosure, discloses aircraft maintenance management.
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDRE D BOYCE whose telephone number is (571)272-6726. The examiner can normally be reached M-F 10a-6:30p.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rutao (Rob) Wu can be reached on (571) 272-6045. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ANDRE D BOYCE/Primary Examiner, Art Unit 3623                                                                                                                                                                                                        June 13, 2022